Bermeo v Time Warner Entertainment Co., L.P. (2018 NY Slip Op 01433)





Bermeo v Time Warner Entertainment Co., L.P.


2018 NY Slip Op 01433


Decided on March 6, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2018

Friedman, J.P., Tom, Webber, Kern, JJ.


5898 305754/12

[*1]Julio Bermeo, Plaintiff-Respondent,
vTime Warner Entertainment Co., L.P., et al., Defendants-Appellants.


Mauro Lilling Naparty, LLP, Woodbury (Seth M. Weinberg of counsel), for appellants.
Kelner and Kelner, New York (Gail S. Kelner of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about August 4, 2017, which, insofar as appealed from as limited by the briefs, granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff, while traveling south on a bicycle, collided with the passenger side of defendants' northbound truck as it turned left across his path. While the record establishes that plaintiff had the right of way, an issue of fact exists as to whether plaintiff was negligent in that he could have avoided the collision through the exercise of reasonable care but failed to do so. Accordingly, plaintiff was not entitled to summary judgment on the issue of liability.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 6, 2018
CLERK